Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14, 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0262970)

As for claim 1, Chen teaches
A face image processing method, comprising: 
	performing face detection on an image to be processed (Fig 1 el 106), and obtaining at least one face region image comprised in the image to be processed (Fig 1 el 108 [0051] detects and tracks facial landmark points; also Fig 1 el 104, Fig 2 els 102-104 [0048] outputs skin tone map, indicating skin tone values for each pixel of the image – each pixel or cluster of similar pixels could be considered a “region”) and face attribute information in the at least one face region image ([0051] facial landmark points are labeled as different facial elements (“attributes”);  also skin-tone map likelihood scores can be called “attributes of pixels/regions” );  and 
	for the at least one face region image, processing, at least according to the face attribute information in the face region image, at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image, wherein the first region is a skin region (Figs 1,2 most filters, such as 114 “skin-tone enhancement” or 132 “eye bags removal” are processing regions of the face covered with skin), and the second region comprises at least a non-skin region (at least the element 122 and Fig 12 “big eyes” is processing the region of the eye, “non-skin”)


As for independent claims 19 and 20, please see discussion of analogous claim 1 above.

As for claim 2, Chen teaches
	obtaining face key-point information in the at least one face region image; (see claim 1, coordinates of the landmark points)
	[the] for the at least one face region image, processing, at least according to the face attribute information in the face region image, at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image comprises: 
	for the at least one face region image, processing, according to the face attribute information (face landmark labels) and the face key-point information in the face region image (face landmark coordinates), at least one of the image corresponding to the first region in the face region image or the image corresponding to the second region in the face region image (see claim 1, skin/non-skin facial elements)
 
As for claim 3, Chen teaches
	before the processing, according to the face attribute information in the face region image, at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image at least, the method further comprises: 
	determining, according to user input information, at least one of the image corresponding to the first region in the face region image or the image corresponding to the second region in the face region image ( [0039] user-configurable parameters for face detection) 
 
As for claim 4, Chen teaches 
	the processing at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image comprises at least one of facial whitening (el 112), facial ruddy, face-lifting, eye enlargement (el 122), eye enhancement (els 130,132,134), eye size correction (el 122), facial skin grinding (el 118), tooth whitening, or facial enhancement; (el 124) 
	wherein the face attribute information comprises at least one of the following: gender information ([0039] gender detection), race information ([0039] race differentiation), age information ([0039] age detection), facial movement information (optional to the claim), facial attachment information (optional to the claim), or facial angle information (optional to the claim);  
	wherein the method further comprises at least one of the following: the facial movement information comprises at least one of the following: eye close information or mouth open information; (optional to the claim)
	the facial attachment information comprises at least one of the following: information on whether a beard is present, information on whether a mask is worn, or information on whether glasses are worn;  (optional to the claim)
		or, the facial angle information comprises at least one of the following: facial horizontal angle information, facial rotation angle information, or facial pitch angle information. (optional to the claim)
 
As for claim 5, Chen teaches 
	the processing, at least according to the face attribute information in the face region image, at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image comprises: 
	determining a facial processing parameter corresponding to the face attribute information in the face region image (various pixel-wise filters Fig 6-9 [0079]-[0082] skin-tone likelihood score, i.e. “attribute information” is used to control various skin-region filtering; also Fig 10-17 [0083]-[0104] landmark-wise filters utilize various parameters according to the specific landmark type, e.g. lip mask M1 or Red Strength parameter in Fig 10);  and
	processing, at least according to the facial processing parameter, at least one of the image corresponding to the first region in the face region image or the image corresponding to the second region in the face region image (Figs 6-9 pixel-wise filters and Figs 10-17 landmark-wise filters)
 
As for claim 6, Chen teaches 
	the determining a facial processing parameter corresponding to the face attribute information in the face region image comprises at least one of the following: 
	responsive to the face attribute information comprising the gender information, determining a facial processing parameter corresponding to the gender information, wherein a beauty processing intensity in facial processing parameters corresponding to male is lower than a beauty processing intensity in facial processing parameters corresponding to female ([0039] red-lip filter turned off for a male subject);  
	responsive to the face attribute information comprising the race information, determining a facial processing parameter of a tone corresponding to a skin color race of the face region image indicated by the race information in the face attribute information, wherein different skin color races correspond to facial processing parameters of different tones;  (optional to the claim)
	responsive to the face attribute information comprising the facial movement information, determining a processing parameter of a facial 
specific part corresponding to the facial movement information;  (optional to the claim)
	responsive to the face attribute information comprising the face attachment information, determining the face processing parameter according to the face attachment information, wherein the determined facial processing parameter fails to comprise a processing parameter of the facial specific part occluded by the facial attachment in the facial region image (optional to the claim);  or 
	responsive to the face attribute information comprising the facial angle information, determining a facial processing parameter corresponding to a face angle of the face region image indicated by the facial angle information, wherein different face angles correspond to different facial processing parameters. (optional to the claim)
 
As for claim 7, Chen teaches 
	the beauty processing intensity comprises at least one of the following: whitening intensity (optional to the claim), ruddy intensity ([0039] red-lip filter), skin grinding intensity (optional to the claim), or face-lift proportion (optional to the claim)
 
As for claim 8, Chen teaches 
	the determining a processing parameter of a facial specific part corresponding to the facial movement information comprises: responsive to the facial movement information comprising mouth open information, determining a whitening processing parameter of teeth. (the limitation is optional to the claim, since this limitation is expanding on an optional feature in parent claim 6) 

As for claim 9, Chen teaches 
	responsive to the facial attachment information indicating the presence of worn glasses in the face region image, the processing parameter of the facial specific part occluded by the facial attachment comprises at least one of the following: 
	an eye enlargement processing parameter, an eye enhancement processing parameter, or an eye size correction parameter (the limitation is optional to the claim, since this limitation is expanding on an optional feature in parent claim 6)
 
As for claim 14, Chen teaches 
	the processing at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image comprises: 
	performing at least one of facial whitening, facial ruddy, or facial skin grinding on at least one of the image corresponding to the first region in the face region image or the image corresponding to the second region in the face region image (Fig 1-2 as discussed earlier);  and
	performing smooth processing on the processed face region image (el 118 skin smoothing filter is applied to output of several other pixel-wise filters) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Smith (“Exemplar Based Face Parsing”, IEEE 2013)

As for claim 10, Chen teaches 
	processing, at least according to the face attribute information in the face region image  [..] at least one of the image corresponding to the first region or the image corresponding to the second region (Chen, as discussed earlier)
Chen does not specifically teach, Smith however teaches
	the processing, according to the face attribute information and the face key-point information in the face region image, at least one of an image corresponding to a first region in the face region image or an image corresponding to a second region in the face region image comprises: 
	obtaining a preset standard face template (Smith, p2 left col par 1, exemplar images), wherein the standard face template comprises standard face key-point information; (a set of sparse precomputed exemplar keypoints)
	performing, according to the face key-point information in the face region  image and the standard face key-point information, matching deformation on the standard face template (Smith, p2 left col par 1, nonrigid warp);  and 
	processing, at least according to the face attribute information in the face region image (Chen, as discussed earlier) and the deformed standard face template, at least one of the image corresponding to the first region or the image corresponding to the second region (it would be obvious to apply Smith’s template to Chen’s facial landmark detection, thus Chen landmark-wise processing would utilize the results of Smith’s template method);  wherein 
	the obtaining a preset standard face template comprises: 
	determining a standard face template required for current image processing from one standard face template or at least two different standard face templates comprised in a preset standard face template set (Smith, p2 left col par 1, selecting m exemplar images from database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen’s facial image enhancement by including facial segmentation and labeling method as taught by Smith.  The suggestion/motivation for doing so would have been to enhance accuracy of facial segmentation.

As for claim 11, the combination of Chen and Smith teaches 
the standard face template further comprises at least one of a first preset region for indicating a skin region in a standard face (Smith, Fig 1, label types: Face skin, nose, mouth, etc) or a second preset region for indicating a non-skin region in the standard face (Fig 1 label types: eyes, brow);  
the processing, at least according to the face attribute information in the face region image and the deformed standard face template, at least one of the image corresponding to the first region or the image corresponding to the second region comprises: 
determining, at least according to at least one of the first preset region in the deformed standard face template or the second preset region in the deformed standard face template, at least one of the first region in the face region image or the second region in the face region image (Smith, p2 left col par 1, propagating labels to test image);  and 
processing, according to the face attribute information in the face region image and at least one of the determined first region in the face region image or the determined second region in the face region image, at least one of the image corresponding to the first region or the image corresponding to the second region (Chen, as discussed earlier)
 

As for claim 12, the combination of Chen and Smith teaches 
	the determining, at least according to at least one of the first preset region in the deformed standard face template or the second preset region in the deformed standard face template, at least one of the first region in the face region image or the second region in the face region image comprises:
	determining a region in the face region image corresponding to the first preset region in the deformed standard face template as a first initial region;  (Smith ch 3.1 Runtime Pre-Processing, face detection in the input image)
	screening pixels for indicating non-skin in an image corresponding to the first initial region;  (Smith Fig 1, eyes, brows, i.e.  “non-skin”)
	determining a region with the pixels for indicating non-skin screened in the first initial region as the first region; (as above) and 
	determining a region in the face region image corresponding to the second preset region in the deformed standard face template and a portion screened from the first initial region as the second region. (Smith Fig 1, Face skin, nose, etc, i.e. “second region”)
 

As for claim 13, the combination of Chen and Smith teaches 
	processing, at least according to the face attribute information in the face region image  [..] at least one of the image corresponding to the first region or the image corresponding to the second region (Chen, as discussed earlier)
++Smith
	the processing, according to the face attribute information and the face key-point information in the face region image, at least one of an image corresponding to a first region or an image corresponding to a second region in the face region image comprises: 
	obtaining a preset standard face template (Smith, p2 left col par 1, exemplar images), wherein the standard face template comprises standard face key-point information;  (a set of sparse precomputed exemplar keypoints) 
	performing, according to the face key-point information in the face region image and the standard face template, deformation on the face region image(Smith, p2 left col par 1, nonrigid warp) and 
	processing, according to the face attribute information, the original face region image (Chen, as discussed earlier), and the deformed face region image, at least one of the image corresponding to the first region or the image corresponding to the second region;  (it would be obvious to apply Smith’s template to Chen’s facial landmark detection, thus Chen landmark-wise processing would utilize the results of Smith’s template method);  

	wherein the obtaining a preset standard face template comprises: determining a standard face template required for current image processing from one standard face template or at least two different standard face templates comprised in a preset standard face template set. (it would be obvious to apply Smith’s template to Chen’s facial landmark detection, thus Chen landmark-wise processing would utilize the results of Smith’s template method);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen’s facial image enhancement by including facial segmentation and labeling method as taught by Smith.  The suggestion/motivation for doing so would have been to enhance accuracy of facial segmentation.



Allowable Subject Matter

Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim, such as 
	training a neural network for face detection includes multiple steps such as scrambling processing, obtaining multiple prediction information sets for face key-points, obtaining multiple differences based on prediction information sets and original key-point annotation, and adjusting network parameters based on the obtained differences.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669